Exhibit 10.1

 



FOURTH AMENDMENT

TO EMPLOYMENT AGREEMENT

 

THIS FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made December
14, 2018, among OHI Asset Management LLC (the “Company”), Omega Healthcare
Investors, Inc. (the “Parent”), and _________________ (the “Executive”).

 

INTRODUCTION

 

The Company, the Parent and the Executive are parties to an employment agreement
(the “Employment Agreement”) generally effective as of March 31, 2015, amended
effective March 17, 2016, January 9, 2017 and December 19, 2017. The parties now
desire to further amend the Employment Agreement to, among other things, update
the annual base salary payable to the Executive, extend the term of the
Employment Agreement by one year to December 31, 2021 (subject to earlier
termination as provided in the Employment Agreement), update the definition of
“Competing Business” to delete Northstar Realty Finance Corp. and Quality Care
Properties, Inc. and to add Colony Capital, Inc., Global Medical REIT, Inc. and
Universal Health Realty Income Trust, and update the definition of the “Area” to
delete Hawaii and Utah.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree that the Employment Agreement is
amended, effective as of the date first set forth above, as follows:

 

1.              By substituting the following for the first sentence of Section
2(a):

 

“The Company shall pay the Executive base salary of $_______ per annum effective
January 1, 2019, which base salary will be subject to review effective as of
January 1, 2020, and at least annually thereafter by the Compensation Committee
of the Board of Directors of the Parent (the “Compensation Committee”) for
possible increases.”

 

2.              By substituting in the first sentence of Section 2(b)(ii) the
year “2019” for the year “2018”.

 

3.              By substituting in the second sentence of Section 2(b)(iii), in
Section 3(a), in Section 3(c)(ii) and in Section 5(f) the year “2021” for the
year “2020” wherever it appears.

 

4.              By substituting the following for Section 9(f):

 

“(f)           ‘Competing Business’ means the entities listed below and any
person, firm, corporation, joint venture, or other business that is engaged in
the Business of the Company:

 



 -1- 

 

 

(i)  CareTrust REIT, Inc., (ii)  Colony Capital, Inc., (iii)  Communities
Healthcare Trust Incorporated, (iv)  Formation Capital, LLC, (v)  Global Medical
REIT, Inc., (vi)  HCP, Inc., (vii)  Healthcare Realty Trust Incorporated,
(viii)  Healthcare Trust of America, Inc., (ix)  LTC Properties, Inc., (x) 
MedEquities Realty Trust, Inc., (xi)  Medical Properties Trust, Inc., (xii) 
National Health Investors, Inc., (xiii)  New Senior Investment Group Inc.,
(xiv)  Physicians Realty Trust, (xv)  Sabra Health Care REIT, Inc., (xvi) 
Senior Housing Properties Trust, (xvii)  Universal Health Realty Income Trust,
(xviii)  Ventas, Inc., and (xix)  Welltower Inc.”

 

5.              By substituting the attached Exhibit B for the existing Exhibit
B.

 

6.              By adding the following Section 10 to the Employment Agreement:

 

“10.       Intellectual Property Agreement.

 

Notwithstanding any other provision of this Agreement, as a condition to the
effectiveness of the Fourth Amendment to the Employment Agreement, the Executive
shall sign, return and be subject to the Intellectual Property Agreement,
appended hereto as Exhibit D, as of the date of the Fourth Amendment to the
Employment Agreement. The Intellectual Property Agreement shall be in full and
effect and shall be in addition to, but shall not supersede, the Executive’s
pre-existing obligations under the Agreement.”

 

7.              By adding the following Section 11 to the Employment Agreement:

 

“11.       Clawback.

 

Notwithstanding any other provision in this Agreement or any other plan,
program, award or other agreement to the contrary, any incentive-based
compensation (including without limitation, Bonuses pursuant to Section 2(b) and
long-term incentive compensation pursuant to Section 2(c)), or any other
compensation, payable or paid to the Executive pursuant to this Agreement or any
other agreement or arrangement with the Company which is subject to (a) recovery
under any law, government regulation, or stock exchange listing requirement,
shall be subject to such deductions, recovery or recoupment as may be required
pursuant to such law, regulation, or listing requirement, and (b) any policy
(whether in existence as of the Effective Date or later adopted) established by
the Company providing for deductions, recovery or recoupment of amounts that are
payable or were paid to the Executive, shall be subject to such deductions,
recovery or recoupment as may be required pursuant to such policy. This Section
does not supersede, but is in addition to, any provisions in any plan, program,
award or other agreement providing for deductions, recovery or recoupment of
incentive-based or other compensation, and in the event of a conflict between
this Section and any other such document, whichever provision has a stricter
effect upon the Executive shall apply.”

 



 -2- 

 

 

In all remaining respects, the terms of the Employment Agreement shall remain in
full force and effect as prior to this Fourth Amendment.

 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 -3- 

 

 

IN WITNESS WHEREOF, the Company, the Parent and the Executive have each executed
and delivered this Fourth Amendment to Employment Agreement as of the date first
shown above.

 

 

  THE COMPANY:       OHI ASSET MANAGEMENT LLC           By:                   
       THE PARENT       OMEGA HEALTHCARE INVESTORS, INC.           By:         
        THE EXECUTIVE:               

 

 -4- 

 



EXHIBIT B

 

STATES, AREAS AND COUNTRIES

 

Alabama

Arkansas

Arizona

California

Colorado

Connecticut

Florida

Georgia

Idaho

Illinois

Indiana

Iowa

Kansas

Kentucky

Louisiana

Maryland

Massachusetts

Michigan

Minnesota

Mississippi

Missouri

Montana

Nebraska

Nevada

New Hampshire

New Mexico

New York

North Carolina

Ohio

Oklahoma

Oregon

Pennsylvania

Rhode Island

South Carolina

Tennessee

Texas

Vermont

Virginia

Washington

West Virginia

Wisconsin

 

England

 

 

 

 

EXHIBIT D

 

INTELLECTUAL PROPERTY AGREEMENT

 





  



 

   